Title: To Thomas Jefferson from John Woodberry, 5 March 1805
From: Woodberry, John
To: Jefferson, Thomas


                  
                     May it please Your Excellency! 
                     
                        5 March 1805
                     
                  
                  I humbly beg Your Excellency’s indulgence for the favour I’m going to ask. I am a painter & have sufficient recommendations to produce of my Ability. Should You wish to employ a person in that Line to do Your Work at Monticello; I offer my Services: Mr. Fitzgerald can inform Your Excellency who I am, as he has known me many Years past. Should it so happen that it should meet your Excellency’s Approbation; I will obey Your Commands whenever You please. 
                   I am Your Excellency’s humble Sert.
                  
                     Jno. Woodberry 
                     
                  
               